Citation Nr: 9925801	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-44 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post operative varicose veins, bilateral, prior to January 
12, 1998.

2.  Entitlement to a compensable evaluation for status post 
operative varicose veins of the right leg, prior to July 1, 
1998.  

3.  Entitlement to a compensable evaluation for status post 
operative varicose veins of the left leg, prior to July 1, 
1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
status post operative varicose veins of the right leg with 
residual scars.

5.  Entitlement to an evaluation in excess of 10 percent for 
status post operative varicose veins of the left leg with 
residual scars.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

Additionally, the issues on appeal are as stated on the title 
page of this decision, pursuant to the Board's responsibility 
to rate the veteran's claims according to symptomatology 
reflected at incremental stages of the claims process.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In April 1997, the veteran withdrew his claims on appeal for 
entitlement to increased evaluations for tinea pedis and 
allergic rhinitis, and entitlement to service connection for 
bilateral hearing loss and chronic sinusitis.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  The veteran's post operative bilateral varicose veins 
were manifested by subjective complaints of itching and 
burning and painful varicose veins; and objective evidence of 
well healed wounds with no evidence of drainage; few obvious 
and mild varicose veins, muscle atrophy with no evidence of 
inflammation, redness or increased heat, and no edema of the 
soft tissues; and were productive of no more than moderate 
impairment, for the period from March 3, 1996 through January 
11, 1998.

2.  For the period from January 12, 1998, the veteran's 
status post operative varicose veins of the right and left 
lower extremities, respectively, are manifested by subjective 
complaints of right knee pain, leg pain and swelling, left 
thigh pain, and left leg fatigue, itching and burning, with 
no complaints of numbness or tingling or color changes in 
either lower extremity; and by objective evidence of 
significant venous protrusions from behind the right knee and 
a small venous protrusion at the left knee, a plexus of 
venous mass in the left anterior thigh, no deep venous 
circulation deficit or vascular incompetence at the femoral-
saphenous junction, and no skin changes to indicate 
circulatory compromise or venous deficit; and are productive 
of no more than moderate impairment.

3.  The evidence of record does not show that residual scars 
of the right and left lower extremities are poorly nourished 
with repeated ulceration, painful on objective demonstration, 
or that they cause any functional limitation.





CONCLUSIONS OF LAW

1  The criteria for an evaluation in excess of 10 percent for 
post operative varicose veins, bilateral, have not been met, 
for the period from March 3, 1996 through January 11, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.114, 
4.7, 4.104, Diagnostic Code 7120 (1997).

2.  The criteria for a 10 percent evaluation for status post 
operative varicose veins of the right leg have been met, for 
the period from January 12, 1998.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§  3.114, 4.7, 4.104, Diagnostic Code 7120 (1997), 
and as amended by 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998) (effective January 12, 1998).

3.  The criteria for a 10 percent evaluation for status post 
operative varicose veins of the left leg have been met, for 
the period from January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  3.114, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (1997), and as amended by 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998) (effective January 12, 
1998).

4.  The criteria for an evaluation in excess of 10 percent 
for status post operative varicose veins of the right leg 
with residual scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (1997), and as amended by 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998) (effective January 12, 
1998).

5.  The criteria for an evaluation in excess of 10 percent 
evaluation for status post operative varicose veins of the 
left leg with residual scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (1997), and as amended by 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998) (effective 
January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected varicose veins.   


Factual Background

On March 2, 1998, the veteran separated from active duty and 
filed an application for VA benefits on April 30, 1998.  

At a May 1996 VA examination, the veteran reported having a 
history of varicose veins with removal of varicosities in the 
past.  He reported that he had no recurrent evidence of 
swelling or difficulty with burning when standing for long 
periods of time.  Physical examination revealed that the 
veteran showed evidence of healed multiple scars over both 
lower extremities.  There were six horizontal scars 
approximately 1-1/2 inches in length, extending along the 
medial aspect of the right lower extremity from the lower 
third of the thigh to the calf.  There was also four 
horizontal scars, approximately 1-1/2 inches in length, 
extending along the medial aspect of the left lower leg from 
the knee to the mid-calf.  The examiner stated that the 
wounds were all well healed.  There was no evidence of 
inflammation or drainage.  There was no evidence of ankle 
edema.  The veteran stated that he had occasional slight 
tenderness over a single scar at the medial aspect of the 
right knee.  The skin of the lower leg and feet appeared 
grossly regular without evidence of dependent rubor.  

Regarding the musculoskeletal system, it was noted that there 
was full ranges of motion to both knees and ankles.  There 
was no evidence of gross deformity, other than the above 
noted scars.  Measurements of circumference of the thighs was 
18 inches bilaterally.  The knees were 15 inches bilaterally, 
and the ankles were 11 inches bilaterally.  The feet appeared 
grossly regular.  The diagnosis included varicose veins of 
both lower extremities, post operative  

In a June 1996 rating action, service connection was granted 
for bilateral varicose veins, and a zero percent, or 
noncompensable, rating was assigned.  The grant was based the 
fact that service medical records showed treatment for 
bilateral varicose veins, with vein stripping done in 1994 
and 1996, and that at the May 1996 examination, indicated 
above, the veteran reported no problems with varicose veins 
other than slight discomfort from recent scars, and no 
evidence of ankle swelling, lower leg redness, or 
discoloration.  

In August 1996, the veteran disagreed with the percentage 
assigned for bilateral varicose veins, and other disorders.  
He alleged that the varicose veins service-connected 
disability was worse than the zero percent assigned.  A 
Statement of the Case was issued in August 1996.  In 
September 1996, the veteran perfected a timely Substantive 
Appeal.  

On April 2, 1997, the veteran testified at a personal hearing 
before the RO.  Regarding the issue of varicose veins, the 
veteran stated that he had varicose veins that came out of 
four different areas, and he described them as itchy and 
burning when he had his feet up.  They were located in the 
back of his lower knee, on the side of his lower knee, on his 
thigh and calf.  These varicose veins above and below the 
knees were described as painful, and the veteran said that he 
experienced swelling in the ankle area.  He said that after 
two or three hours of standing he felt some discomfort and 
then pain.  He testified that he was currently working and 
that his present occupation was as an order filler as a 
distribution center.  He said that he was constantly on his 
feet, and that he experienced cramping.  He said that after 
the surgery in February 1996, there were a total of 13 scars 
on both of his legs.  The veteran described that the scars 
got dry and cracked and one particular scar was right in the 
bend of the knee, and that is was "bumpy" and really sore 
and tender at all times.  Rubbing it made it hurt.  The 
veteran testified that his feet got red and swollen and were 
cold in some areas.  The veteran wore stockings for the 
condition.  

In two statement received on April 2, 1997, the veteran 
indicated that his wished to withdraw all pending appeals 
except for the one for an increased evaluation for varicose 
veins, and that he would be satisfied with a 30 percent 
rating for his varicose veins service-connected disability.  

In May 1997, the veteran underwent a VA examination for 
disease of arteries and veins.  At the time of the 
examination the claims folder was available for review.  It 
was noted that even though the veteran wore elastic 
stockings, he still had recurrent swelling in both leg and 
ankle areas but he had not taken any medication for the 
discomfort.  Physical examination revealed that the veteran 
was in no acute distress.  The examining physician stated 
that there was no jugular venous distention, and no carotid 
bruits.  Thyroid had no enlargement and the trachea was in 
midline.  Examination of the lower extremities showed that 
pulse in posterior tibia and dorsal pedal pulse and popliteal 
pulse and femoral pulse were present and equal on both sides.  
There was no erythema in either lower extremity either.  Skin 
temperature was warm.  There was no edema of the legs but 
very mild varicose veins were noted in each leg.  There were 
multiple surgical scars found on the right leg and the right 
thigh in the right lower extremity.  Those scars were well 
healed with no keloid formation and no inflammation was 
revealed.  Several were behind the right knee area and more 
were on the mid-aspect of the right knee area but no 
swelling.  Several well healed scars were revealed on the 
left thigh and left upper knee area.  Two scars were revealed 
behind the left knee in the lateral aspect.  Those scars had 
no keloid formation and no inflammation either but there was 
mild tenderness in the lateral aspect of the left knee area.  
The examiner stated that the veteran had no muscle atrophy in 
his lower extremities and was able to walk very well.  

The diagnosis was status post operative bilateral varicose 
veins.  The examiner commented that the veteran would have 
photographs taken of each lower extremity including the scars 
in the knee area.  Ten photographs were submitted for the 
record, depicting the scars on the thighs and knees of the 
veteran; as described by the examiner above.  

In May 1997, the veteran underwent VA examination for scars.  
His present complaints were that he had increasing cramping 
in both legs which he felt was secondary to the presence of 
varicose veins.  Objective examination revealed that the 
veteran went about the examination in an entirely normal 
manner, according to the examiner.  His gait was normal, and 
he did not use a cane, crutch or any other type of support.  
Examination of the legs showed few obvious varicose veins in 
both legs, according to the examiner.  The examiner also 
stated that, currently there was no evidence of inflammation, 
redness or increased heat.  There appeared to be no edema of 
the soft tissues.  There were well healed operative scars 
from prior surgery.  There seemed to be no inflammation about 
the operative scars, and that examiner noted that the 
cosmetic appearance was certainly very satisfactory.  

The examiner noted that there was full range of motion of the 
hips, knees and ankles.  Reflexes were equal and active in 
the lower extremities.  Sensation was intact and circulation 
was normal.  Both legs were the same size.  Both calves 
measured 15 inches in circumference.  Both knees measured 
15.5 inches.  Both thighs measured 19 inches.  The examiner 
stated that, as indicated, there was full range of motion of 
the hips, knees and ankles, and that he did not feel that x-
ray studies would be contributory to that examination.  

Under the diagnosis and comment section, the examiner stated:

This man's course has been outlined as related to his 
service period from 1992 to 1996.  He is 23 years of 
age.  He did not sustain any injuries while in the 
service, but apparently had significant problems with 
some varicose veins in both lower extremities.  Surgery 
was carried out in the service.  He has had no treatment 
since leaving the service.  Currently he has cramping in 
both legs which he believes is secondary to the varicose 
veins.  He has a job which requires him to be on his 
feet for long hours.  He finds that he developed a 
variable ache in the lower extremities with these 
extended work hours.  He is somewhat reluctant to 
consider any further surgery.  Incidentally the current 
examination is largely the same as that which was 
carried out by Dr. (_).  I do note know why this man is 
somewhat resistant to consider further surgery.  I have 
suggested to this man that he be see(n) through the 
routine clinics at the Veteran's Hospital...to discuss the 
problems which he has in the lower extremities and 
whether surgery would or would not be of further 
benefit.  There is no significant orthopedic problem at 
this time.  

In June 1997, the RO issued a Supplemental Statement of the 
Case with a corresponding rating decision.  Therein an 
increased evaluation for the service-connected varicose veins 
disability was granted, and a 10 percent rating was assigned.  
The effective dated was March 3, 1996, the same date that was 
effective for service connection and the earlier 
noncompensable rating.  A separate evaluation was established 
for tender and painful scarring of the posterior right knee.  

In a June 11, 1998 request, the RO indicated that the veteran 
should undergo another VA examination for compensation 
purposes because the rating criteria for evaluation for 
varicose veins was just changed.  An examination was 
requested to permit reevaluation under the new rating 
criteria.  The examiner was instructed to report the current 
disability from varicose veins; it was noted that there had 
been surgery; and the examiner was asked to provide a good 
description of residual scars, in particular, scarring behind 
the right knee.  The examiner was also asked to describe any 
ulceration, edema, pigmentation, or eczema.  

In July 1998, the veteran underwent a VA examination for 
arteries/veins.  The corresponding report indicated that the 
veteran was 24 years old and that he was a forklift driver.  
He was cared for by a private physician, Dr. Wang.  No claims 
folder or medical records were available for review. 

Vascular history revealed that the veteran did not have a 
history of organic heart disease, arrhythmia, or circulatory 
deficit.  The veteran reported having painful legs and 
obvious varicose veins between 1993 and 1994.  He was given 
support hose when he sought treatment because of the 
condition, which caused him to have leg fatigue and swelling.  
After six months of leg support hose not relieving the 
symptoms, he was taken to the operating room at Camp Lejeune, 
North Carolina, for the first of two vein stripping 
procedures, which were carried out with epidural anesthesia.  
The first operation occurred without high ligation, in 1994.  
The second procedure was a redo to the right leg, because of 
the formation of more varicose veins.  Following, the veteran 
was discharged from the military and had not sought any more 
medical attention for that problem.  

Regarding current complaints, the veteran stated that he had 
pain which occurred occasionally behind the right knee, when 
the right knee came in contact with a firm surface.  The 
veteran also complained of having similar left fatigue, 
itching, and burning, as well as some leg swelling and thigh 
pain on the left, just as before his original procedure in 
1994.  He did not complain of numbness or tingling or color 
changes to either lower extremity.  

On physical examination, the veteran appeared to be well, 
according to the examiner.  He stood 5'10" tall, and he 
weighed 193 pounds.  Vital signs revealed that the blood 
pressure was 120/76, pulse rate was 80 per minute.  The skin 
was warm and dry.  He had tattoos, principally above the 
right upper extremity at the shoulder.  The cardiopulmonary 
examination was without abnormalities.  Inspection of the 
lower extremities involving the right leg revealed 
significant venous protrusions from behind the right knee and 
a small venous protrusion at the left knee, the lateral 
aspect.  In addition, the left anterior thigh had a plexus of 
a venous mass also noted.  

The examiner stated that significant scars were noted.  The 
right leg revealed approximately one dozen well healed 
surgical scars form 2.5 centimeters to 3 centimeters with an 
abundance of those scars to the posterior right knee, medial 
aspect.  The left knee had six horizontal scars to the 
anterior left leg, which varied in size from 2.5 centimeters 
to 1.5 centimeters.  None of the scars exhibited evidence of 
wound dehiscence or fascial hernias.  There was no 
suppurative change to any scar or keloid formation.  

Distally, the pulses were intact.  There were no dystrophic 
nail changed or hair loss of the toes.  No eczema or stasis 
pigmentum changes at either ankle could be seen.  
Trendelenburg and tap test at the right groin for the 
femoral-saphenous junction revealed no evidence of deep vein 
incompetence.  No studies were recommended.  

The diagnoses were varicose veins, status post bilateral vein 
stripping with redo to the right leg times one; and seizure 
activity, with work-up in progress.  

The examiner stated the following comment:

The veteran's varicose veins are minimally cosmetically 
problematic.  The veteran seems to be mostly concerned 
with the abundance scars, and the reported pain behind 
the right knee.  There are, on examination, a 
preponderance of scars at this site.  There is no 
evidence, however, of deep venous circulation deficit or 
vascular incompetence at the femoral-saphenous junction.  
There are likewise no skin changes to indicate 
circulatory compromise or venous deficit as well.  

In August 1998 rating decision, the RO noted that separate 
10 percent evaluations were assigned from July 1,1998, the 
date of VA examination, for varicose veins affecting both 
legs with residual scars.  The disability was classified as 
follows:  

Post-operative varicose veins, bilateral, 10 percent 
disabling under Diagnostic Code 7120 from March 3, 1996 
through June 30, 1998.  

Varicose veins, right leg, status post surgery, with 
residual scars, 10 percent disabling under Diagnostic 
Code 7120 from July 1, 1998.

Varicose veins, left leg, status post surgery, with 
residual scars, 10 percent disability under Diagnostic 
Code 7120 from July 1, 1998.

The RO noted that the disability from varicose veins, as 
found on the most recent VA examination, would not warrant a 
10 percent evaluation for each leg.  The current combined 
20 percent rating was judged to be equitable according to 
prior and current rating criteria.  The RO explained that 
from July 1, 1998, the date of VA examination, the rating 
decision coding was revised to provide separate 10 percent 
evaluations for each leg, consistent with the revised rating 
criteria of the current schedule, with consideration given to 
the fact that the varicose vein surgery on each leg and the 
numerous residual scars.  The RO determined that separate 
compensable evaluations for varicose veins and residual scars 
of each leg were not warranted.  

In August 1998, the veteran was issued a Supplemental 
Statement of the Case, wherein he was notified of the change 
in regulatory criteria for rating varicose veins.  

In a June 1999 statement, the representative argued that the 
rating decision of August 1998 reincorporated the post-
operative postural right knee scars with the diagnostic code 
for bilateral varicose veins; and argued that these were 
separate distinct entitlements based on the presence of 
bilateral post-operative varicose veins and a separate post-
operative tender scar involving the right posterior knee.  
The basis of the argument is that there are separate distinct 
functioning for the vascular system which is distinct from 
the post-operative tender scars.  The representative argued 
that separate disability ratings are appropriate when a 
single injury results in distinct functional impairment, and 
cited to Esteban v. Brown, 6 Vet. App. 259 (1994).  This 
contention is addressed in the remand which follows.  


Analysis

During the pendency of this appeal, the VA issued new 
regulations for evaluating disability due to varicose veins. 

Prior to January 12, 1998, under Diagnostic Code 7120, the 
former rating criteria provided a rating of 10 percent for 
moderate disability, varicosities of the superficial veins 
below the knees, with symptoms of pain and cramping on 
exertion, unilateral or bilateral.  Moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation was rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
was rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, is rated 50 percent 
when unilateral and 60 percent when bilateral.

A note following Diagnostic Code 7120 provides that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104 (1997).

Effective January 12, 1998, the regulations utilized to 
evaluate disability from varicose veins were revised.  Under 
revised Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive, board-like edema 
with constant pain at rest. 

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined using the bilateral factor, if applicable.  
See 38 C.F.R. §§ 4.25, 4.26, 4.104 (1998).

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As indicated 
in the above discussion, the veteran was afforded a VA 
examination pursuant to the new rating criteria, the RO 
applied the revised regulation in an August 1998 rating 
decision, and evaluated each lower extremity separately, and 
the veteran was notified of the regulatory change in an 
August 1998 Supplemental Statement of the Case.  Therefore 
the veteran was given adequate notice and the opportunity to 
submit evidence and argument.  The Board determines that the 
veteran has not been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board has reviewed the evidence of record and, based upon 
the more favorable criteria, determines that the veteran is 
entitled to a partial grant of the benefits sought upon 
appeal.  Generally, it appears as though the revised criteria 
are more favorable to the veteran's claim because application 
thereof has resulted in the veteran being awarded separate 
ratings of 10 percent for each lower extremity disorder.  
Provided below is an analysis based upon both the former and 
revised rating criteria, and the veteran's symptomatology as 
reflected at incremental stages of the claims process.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The first part of this analysis deals with the veteran's 
disability, as it was classified and rated prior to the 
regulatory change.  That is, whether the veteran is entitled 
to an evaluation in excess of 10 percent for post operative 
varicose veins, bilateral, prior to January 12, 1998.  Prior 
to January 12, 1998, the veteran's post operative bilateral 
varicose veins were manifested by his subjective complaints 
of itching and burning and painful varicose veins.  At the 
May 1996 and May 1997 VA examinations, objective evidence 
revealed that the veteran had well healed wounds with no 
evidence of drainage, few obvious and mild varicose veins, no 
evidence of inflammation, redness or increased heat, and no 
edema of the soft tissues.  This symptomatology comports with 
the rating criteria for a moderate disability, considered 10 
percent disabling under the former regulatory criteria, 
because of symptoms of pain and cramping on exertion and 
varicosities of the superficial veins below the knees.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  This 
symptomatology is not consistent with moderately severe 
disability primarily because the varicose veins were 
considered few and mild, not involving varicosities of the 
long saphenous and superficial veins above and below the 
knee; as required for 20 or 30 percent evaluation under the 
former criteria.  The Board will not evaluate the veteran's 
bilateral disability under the new rating criteria because 
only the law in effect at that time applies and because the 
revised regulations did not provide for retroactive 
consideration.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (the Court held that even where the Board has 
notice that the law will change in the future, it need only 
apply that law in effect at the time).  The Board cannot 
apply the revised regulation to a claim prior to January 12, 
1998.  

The second part of this analysis deals with whether the 
veteran is entitled to an increased evaluation based upon the 
regulatory change; and if so, when he was entitled to that 
increase.  This crucial part of the analysis, which results 
in a partial grant on appeal, hinges on the Board's 
interpretation of the evidence of record.  From January 12, 
1998, the veteran's status post operative varicose veins of 
the right and left lower extremities, respectively, were 
manifested by his subjective complaints and objective 
evidence cited above, plus the findings of the July 1, 1998 
VA examination.  

In this regard, the Board highlights that at the May 1997 VA 
examination, wherein the RO first recognized that the 
veteran's disability was compensable, the veteran had 
recurrent swelling in both legs and there was no jugular 
venous distention, no erythema and no edema of the legs, but 
very mild varicose veins were noted in each leg.  A few 
obvious varicose veins were shown in each leg.  In addition 
to the objective evidence shown at the July 1998 examination, 
the examiner at that time commented that the varicose veins 
were "minimally cosmetically problematic" and that there 
was no evidence of deep venous circulation deficit or 
vascular incompetence at the femoral-saphenous junction; and 
there were no skin changes to indicate circulatory compromise 
or venous deficit.  The evidence of record shows that the 
veteran's symptomatology at the July 1998 VA examination was 
essentially the same as it was at the May 1997 VA 
examination.  

That being the case, the veteran was entitled to two separate 
unilateral ratings of 10 percent each for his lower extremity 
disorders at the time that the revised rating criteria went 
into effect on January 12, 1998.  Contrarily, the RO assigned 
separate 10 percent unilateral ratings beginning July 1, 
1998, the day of the veteran's VA examination.  The Board 
determines that the veteran is entitled to a 10 percent 
evaluation for status post operative varicose veins of the 
left lower extremity from January 12, 1998, and a 10 percent 
evaluation for status post operative varicose veins of the 
right lower extremity from January 12, 1998.

An evaluation of 20 percent or higher is not warranted based 
upon the former criteria because moderately severe disability 
is not shown; nor is the revised criteria for 20 percent met 
during this stage of time because no persistent edema is 
shown.  In this regard, under the former criteria, it is 
noted that the veteran complains of pain.  While there is 
evidence of pain, and there are protrusions, his disability 
picture is represented by no numbness.  In terms of whether 
there are varicosities of the long saphenous, ranging in size 
from one to two centimeters, the examiner says that there is 
no evidence of deep venous circulation deficit or vascular 
incompetence at the femoral-saphenous junction.  So a higher 
evaluation under the former criteria is not in order.  
Regarding the revised criteria, the Board finds that the 
criteria for a rating in excess of 10 percent for the 
varicose veins in either of the veteran's legs have also not 
been met.  There is no indication that the vascular disorder 
is manifested in either leg by persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema that would support 
the assignment of a 20 percent rating.  Rather, Trendelenburg 
and tap test at the right groin of the femoral-saphenous 
junction reveals no evidence of deep vein incompetence, and 
again there is no evidence of deep vein incompetence.  There 
is no circulatory deficit.  Therefore, the Board concludes 
that the criteria for a schedular rating in excess of 10 
percent for varicose veins in either of the veteran's legs 
have not been met.  Accordingly, as the veteran's 
symptomatology is currently no more than 10 percent 
disabling, an evaluation in excess of 10 percent is not 
warranted for varicose veins of the right lower extremity, 
and left lower extremity, respectively.

With respect the separate rating issue, the Board notes that 
the RO apparently assigned an additional 10 percent rating 
for post operative scars of the right knee, effective from 
March 3, 1996 to June 30, 1998.  However, the Board observes 
that this separate disability, as established in the June 
1997 rating decision, was included as part of the 10 percent 
rating assigned for the varicose veins of the right leg and 
is no longer considered a separate disability to warrant an 
additional rating.  This action by the RO was effectuated in 
an August 1998 rating decision.  Thus, the veteran has 
challenged this latter action on the part of the RO, and 
contends that he is entitled to additional ratings for the 
post operative residual scars of the right and left 
extremities.

The Board notes that the evidence shows that the veteran has 
residual scars of the right and left lower extremities 
resulting from status post bilateral varicose vein stripping.  
Although he has reported pain in the area of the right knee, 
and mild tenderness was noted over aspects of the right and 
left knees, the evidence does not show that the scars are 
poorly nourished with repeated ulceration, painful on 
objective demonstration, or that they cause any functional 
limitation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (1998).  Instead, the evidence of record discloses that 
the objective findings contained in the reports of VA 
examination conducted between May 1996 and July 1998, 
collectively, show that the residual scars are well healed 
with no evidence dehiscence, fascial hernias, or keloid 
formation; and that the veteran walked very well and was able 
to demonstrate a full range of right and left knee motion.  
The Board determines, therefore, that the criteria for an 
additional rating for the residual scars of the right and 
left legs have not been met.  See Estaban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (unless otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately); 
38 C.F.R. § 4.14 (1998).

However, by this determination, the Board is only deciding 
the question of whether an additional rating for the residual 
scars of each leg is warranted.  The Board does not in this 
decision attempt to discuss the propriety of the June 1997 
rating action establishing an additional rating for post 
operative scars of the right knee, nor does the Board request 
that the same rating be revised or amended by the RO.  
Accordingly, applying the provisions of 38 C.F.R. § 4.14 and 
ruling in Estaban, the Board concludes that separate 
compensable ratings for varicose veins and residuals scars of 
each leg are not warranted, and hence affirms, in part, the 
RO's August 1998 rating decision.

Additionally, the Board is aware that the veteran's claims 
folder was not reviewed in conjunction with the examination 
provided for in July 1998.  However, the veteran has been 
provided extremely detailed examinations in the past, and the 
July 1998 examination was provided to comply with the 
regulatory changes, under which the veteran faired better to 
the extent of receiving a separate rating, but under which no 
increased evaluation is applicable.  The Board finds it to be 
harmless error that the claims folder was not reviewed in 
that instance, and takes the description of the veteran's 
current disability at that time into account.  It would not 
be judicially prudent to remand for another examination of 
the veteran when the May 1997 and July 1998 VA examination 
were so descriptive and probative.  

ORDER

An evaluation in excess of 10 percent for post operative 
varicose veins, bilateral, is denied, for the period from 
March 3, 1996 through January 11, 1998.

A 10 percent evaluation for status post operative varicose 
veins of the right leg is granted, for the period from 
January 12, 1998, subject to the controlling regulations 
governing the payment of monetary awards.

A 10 percent evaluation for status post operative varicose 
veins of the left leg is granted, for the period from January 
12, 1998, subject to the controlling regulations governing 
the payment of monetary awards.

An evaluation in excess of 10 percent for status post 
operative varicose veins of the right leg with residual scars 
is denied.

An evaluation in excess of 10 percent for status post 
operative varicose veins of the left leg with residual scars 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals








